 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                         UNITED STATES DISTRICT COURT
14                        SOUTHERN DISTRICT OF CALIFORNIA
15
16   RENO CONTRACTING, INC.,                            Case No.: 18-CV-0450 W (JLB)
17                                     Plaintiff,
                                                        ORDER GRANTING DEFENDANT’S
18   v.                                                 MOTION FOR ENTRY OF
                                                        JUDGMENT UNDER RULE 54(b)
19   CRUM & FORSTER SPECIALTY
                                                        [DOC. 79]
     INSURANCE COMPANY,
20
                                     Defendant.
21
22
23         Pending before the Court is Defendant’s Motion for Judgment under Federal Rule
24   of Civil Procedure 54(b). (Mot. [Doc. 79].) Plaintiff has failed to respond. The Court
25   decides the matter without oral argument and on the papers submitted pursuant to Civil
26   Local Rule 7.1(d)(1). For the reasons that follow, the Court GRANTS Defendant’s
27   motion [Doc. 79].
28

                                                    1
                                                                              18-CV-0450 W (JLB)
 1   I.       BACKGROUND
 2              Since March 2019, Plaintiff has ceased to litigate this case. [Docs. 55, 62.] As a
 3   result, the Court granted Defendant’s Motion to Dismiss Plaintiff’s Complaint for failure
 4   to prosecute pursuant to Federal Rule of Civil Procedure 41(b). [Doc. 73.]
 5              On August 14, 2019, Defendant provided the Court with notice of Plaintiff’s
 6   Bankruptcy Filing and Automatic Stay. [Doc. 77.] The Court stayed Defendant’s Cross-
 7   Complaint—regarding a different insurance policy—pending resolution of the
 8   bankruptcy petition. [Doc. 78.]
 9              Defendant now requests the Court enter judgment in its favor pursuant Rule
10   54(b).
11
12   II.      LEGAL STANDARD
13            Federal Rule of Civil Procedure 54(b) permits the district court to direct entry of
14   final judgment on individual claims in a multi-claim action “only if the court expressly
15   determines that there is no just reason for delay.” Fed. R. Civ. P. 54(b). In doing so, the
16   court “must take into account judicial administrative interests as well as the equities
17   involved.” Curtiss-Wright Corp. v. Gen. Elec. Co., 446 U.S. 1, 8 (1980). Partial final
18   judgment is proper where the claims are separable, and their nature is such that no
19   appellate court will have to decide the same issues more than once. Id.
20
21   III.     DISCUSSION
22            As a preliminary matter, Plaintiff has consented to the dismissal of this case by
23   failing to oppose Defendant’s motion to dismiss. See Judge Whelan Chambers Rule 3(d);
24   Civ. L.R. 7.1(f)(3)(c). That being said, the Court must still determine whether there is
25   just reason for delay.
26            In light of the circumstances, the Court will grant Defendant’s request for entry of
27   judgment. The appellate issues relating to Plaintiff’s Complaint do not overlap with the
28   issues to be decided on Defendant’s Cross-Complaint and the equities strongly favor

                                                     2
                                                                                    18-CV-0450 W (JLB)
 1   entering a partial judgment. An appeal by Plaintiff would ask whether this Court abused
 2   its discretion in dismissing the Complaint for failure to prosecute under Rule 41(b),
 3   whereas the Cross-Complaint concerns whether Defendant can recoup what it paid to
 4   defend claims that potentially were not covered in the underlying litigation. Additionally,
 5   Defendant’s will suffer prejudice in terms of cost and litigation strategy due to delay. See
 6   Curtiss-Wright, 446 U.S. at 10 (explaining that passage of time is a valid equitable
 7   consideration in a Rule 54(b) motion). Therefore, the Court finds no just reason for
 8   delay.
 9
10   IV.      CONCLUSION & ORDER
11            For these reasons, the Court GRANTS Defendant’s motion under Rule 54(b) [Doc.
12   79].
13
14            IT IS SO ORDERED.
15   Dated: November 18, 2019
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                                18-CV-0450 W (JLB)
